UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama36602 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,228,252 shares outstanding as of June 30, 2011 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 ITEM 1 – FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 – QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 14 ITEM 4 – CONTROLS AND PROCEDURES 14 PART II – OTHER INFORMATION 14 ITEM 1A- RISK FACTORS 14 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 5 – OTHER INFORMATION 15 ITEM 6 – EXHIBITS 15 In this report, the terms “we,” “us,” “our,” and the “Company” refer to International Shipholding Corporation and its sunsidiaries. In addition, the term “GAAP” means U.S. generally accepted accounting principles, the term “Newbuilding” means a vessel that is under construction, theterm “Notes” means the Notes to our Consolidated Financial Statements contained elsewhere in this report, ther term “PCTC” means a Pure Car/Truck Carrier vessel, the term “SEC” means the U.S. Securities and Exchange Commission, and the term “USD” means U.S. Dollars. 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended June 30, Six Months ended June 30, Revenues $ Operating Expenses: Voyage Expenses Vessel Depreciation Administrative and General Expenses Gain on Dry Bulk Transaction ) - ) - Loss (Gain) on Sale of Other Assets - 46 - ) Total Operating Expenses Operating Income Interest and Other: Interest Expense Derivative Loss (Income) - ) - Gain on Sale of Investments ) Other Income from Vessel Financing ) Investment Income ) Foreign Exchange Loss Income Before Provision (Benefit) for Income Taxes and Equity in Net (Loss) Income of Unconsolidated Entities Provision (Benefit) for Income Taxes: Current Deferred - ) - ) ) ) Equity in Net (Loss) Income of Unconsolidated Entities (Net of Applicable Taxes) ) Net Income $ Basic and Diluted Earnings Per Common Share: Basic Earnings Per Common Share: $ Diluted Earnings Per Common Share: $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Share $ The accompanying notes are an integral part of these statements. 2 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Restricted Cash - Marketable Securities Accounts Receivable, Net of Allowance for Doubtful Accounts of $329 and $311 in 2011 and 2010: Federal Income Taxes Receivable Net Investment in Direct Financing Leases Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases Vessels, Property, and Other Equipment, at Cost: Vessels Leasehold Improvements Construction in Progress Furniture and Equipment Less -Accumulated Depreciation ) ) Other Assets: Deferred Charges, Net of Accumulated Amortization of $17,478 and $14,525 in 2011 and 2010, Respectively Intangible Assets - Due from Related Parties Notes Receivable Other TOTAL ASSETS $ $ The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other TOTAL LIABILITIES Stockholders' Equity: Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock ) ) Accumulated Other Comprehensive (Loss) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHODERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) Six Months Ended June 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges and Other Assets Deferred Benefit for Income Taxes - ) Gain on Acquisition ) - Non-Cash Stock Based Compensation Equity in Net Income of Unconsolidated Entities ) ) Distributions from Unconsolidated Entities Gain on Sale of Assets - ) Gain on Sale of Investments ) ) Loss on Foreign Currency Exchange Changes in: Deferred Drydocking Charges ) ) Accounts Receivable ) ) Inventories and Other Current Assets Other Assets 89 (2 ) Accounts Payable and Accrued Liabilities ) ) Other Long-Term Liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Capital Improvements to Vessels, Leasehold Improvements, and Other Assets ) ) Proceeds from Sale of Assets - Purchase of Marketable Securities ) ) Proceeds from Sale of Marketable Securities Investment in Unconsolidated Entities ) ) Acquisition of Unconsolidated Entity - Net Increase in Restricted Cash Account ) - Proceeds from Note Receivables Net Cash Used In Investing Activities ) ) Cash Flows from Financing Activities: Common Stock Repurchase - ) Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Common Stock Dividends Paid ) ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and as permitted thereunder we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles (GAAP) for complete financial statements.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year endedDecember 31, 2010.The condensed consolidated balance sheet as of December 31, 2010 included in this report has been derived from the audited financial statements at that date. The foregoing 2011 interim results are not necessarily indicative of the results of operations for the full year 2011.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair statement of the information shown. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting or economic interest and have the ability to exercise significant influence over their operating and financial activities.We use the cost method to account for investments in entities in which we hold a less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our Rail-Ferry Service segment voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.The expenses are ratably expensed over the voyage based on the number of days in progress at the end of the period.Based on our prior experience, we believe there is no material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other segments' voyages, which require no estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany balances, accounts and transactions. Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan and postretirement benefits plan for the three months ended June 30, 2011 and 2010: (All Amounts in Thousands) Pension Plan Postretirement Benefits Three Months Ended June 30, Three Months Ended June 30, Components of net periodic benefit cost: Service cost $ $ $
